Title: To James Madison from Anthony Morris, 24 January 1826
From: Morris, Anthony
To: Madison, James


        
          Dear Sir:
          Washington 24th. Jany. 1826.
        
        The Books relative to unclaim’d dividends on the Stock of the U S. having been plac’d in my hands for the purpose of general revision—ascertainment of amounts due &c I have not thought it any deviation from the performance of a public duty, to inform you, that the Sum of about $150 remains on those Books to your Credit, forgotten I presume by You.
        The only objection to publicity that I have notic’d which has been made in Congress, has been founded on the fear of frauds being practis’d on those entitle’d to the Sums due.
        As I give the information immediately & only to yourself, I can see no objection to it; & if I can be further instrumental in your receipt of it, it will give me pleasure, will you have the goodness to present my most respectful remembrances to Mrs. Madison and to accept them yourself from Dr. Sir Yr. Mo. Obt. & hble. Servt.
        
          Anthony Morris
        
      